UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2014 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION DECEMBER 31, 2013 INDEPENDENT AUDITORS’ REPORT ON THE FINANCIAL STATEMENTS To the Shareholders and Management of TELEFÔNICA BRASIL S.A. São Paulo - SP We have examined the individual and consolidated financial statements of TELEFÔNICA BRASIL S.A. , identified as Parent Company and Consolidated, respectively, which comprises the balance sheet as at December 31, 2013 and the respective statement of income, of comprehensive income, of changes in shareholders’ equity and of cash flows for the period then ended, as well as a summary of the main accounting practices and other notes. Management’s responsibility on the financial statements The Entity’s management is responsible for the preparation and adequate presentation of the individual financial statements in accordance with the accounting practices adopted in Brazil and the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board – IASB, and in accordance with the accounting practices adopted in Brazil, as well as for the internal controls it has determined as necessary to allow the preparation of financial statements free of material misstatements caused by fraud or error. Responsibility of the Independent Auditors Our responsibility is to issue an opinion on these financial statements based on our audit, conducted in accordance with Brazilian and international accounting standards. Those standards require that ethical demands are met and that the audit be planned and executed to obtain reasonable assurance that the financial statements are free of material misstatement. An audit involves the execution of selected procedures to obtain evidence related to the amounts and disclosures presented in the financial statements. The selected procedures depend on the auditor’s professional judgment, including the assessment of risks of material misstatement in the financial statement caused by fraud or error. In this risk assessment, the auditor considers the internal controls which are relevant to the preparation and adequate presentation of the financial statements of the Association to plan the audit procedures appropriate to the circumstances, but not to express an opinion on the effectiveness of the Association’s internal controls. An audit also includes the assessment of adequacy of the accounting practices used and the reasonableness of the accounting estimates made by the management, as well as the evaluation of the presentation of the financial statements made as a group. We believe that the audit evidence obtained is sufficient and appropriate to base our opinion. Opinion on the individual financial statements In our opinion, the individual financial statements referred to above adequately present, in all relevant aspects, the financial position of TELEFÔNICA BRASIL S.A. as at December 31, 2013, the performance of its operations and cash flows for the year then ended, in accordance with the accounting practices adopted in Brazil. Opinion on the consolidated financial statements 2 In our opinion, the consolidated financial statements referred to above adequately present, in all relevant aspects, the consolidated financial position of TELEFÔNICA BRASIL S.A. as at December 31, 2013, the consolidated performance of its operations and cash flows for the year then ended, in accordance with the international financial reporting standards (IFRS) issued by the International Accounting Standards Board – IASB and accounting practices adopted in Brazil. Emphases Investments Evaluation According to note 2, the individual financial statements were prepared according to the accounting practices adopted in Brazil. In the case of TELEFÔNICA BRASIL S.A. , these practices differ from IFRSs, applicable to the separate financial statements, solely referring to the evaluation of investments in subsidiaries and joint subsidiaries by the equity method, however, for IFRS purposes, they would be evaluated at cost or fair value. Our opinion is not with exception due to this matter. Restatement of corresponding amounts As mentioned in Note 2, as a consequence of a change in the accounting practice introduced by the adoption of IFRS 11, the consolidated balance sheet referring to the year ended on December 31, 2012 and the respective consolidated statements of income, of comprehensive income, of changes in shareholders’ equity and of cash flows, for the year then ended, presented for comparison purposes, were adjusted and are being restated in accordance with CPC 23 – Accounting Policies, Changes in Estimates and Correction of Error and CPC 26 (R1) – Presentation of the Financial Statements. Our opinion is not changed regarding this matter. Other Matters Statement of Value Added We have also examined the individual and consolidated statement of value added (SVA), referring to the period ended December 31, 2013, prepared under the Company’s management responsibility, the presentation of which is required according to the Brazilian corporate law for listed companies, and, as supplementary information by the IFRSs, which do not require the presentation of the SVA. These statements were submitted to the same audit procedures previously described and, in our opinion, they are adequately presented, in all material aspects, in relation to the financial statements as a whole. São Paulo, 25 February 2014. CRC Nº 2SP013002/O-3 Clóvis Ailton Madeira CTCRC Nº 1SP106895/O-1 "S" 3 TELEFÔNICA BRASIL S. A. Balance sheets At December 31, 2013, 2012 and january 1st, 2012 (In thousands of reais ) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Note restated restated CURRENT ASSETS 15,632,730 6,515,094 15,936,633 16,209,181 11,759,744 CURRENT LIABILITIES 13,862,290 5,910,070 13,768,244 13,536,792 12,740,699 Cash and cash equivalents 5 6,311,299 3,079,282 6,543,936 7,133,485 2,889,543 Personnel, social charges and benefits 15 427,067 205,780 431,403 416,252 495,527 Trade accounts receivable, net 6 5,541,023 2,150,724 5,802,859 5,546,938 5,128,142 Trade accounts payable 16 6,948,957 2,191,047 6,914,009 5,889,068 6,038,149 Inventories 7 469,586 24,403 505,615 387,809 471,721 Taxes, charges and contributions 17 1,269,105 529,055 1,315,164 1,781,250 1,691,737 Taxes recoverable 8.1 2,168,797 602,328 2,191,962 2,052,421 2,495,065 Loans, financing and lease 18.1 1,236,784 756,371 1,236,784 1,270,122 1,000,082 Judicial deposits and garnishments 9 204,165 - 204,165 126,625 116,421 Debentures 18.2 286,929 702,215 286,929 702,215 468,624 Derivative transactions 36 89,499 39,197 89,499 41,109 1,840 Dividend and interest on equity 19 1,187,556 467,831 1,187,556 467,831 972,986 Prepaid expenses 10 254,743 26,610 257,286 248,337 255,056 Provisions 20 561,403 334,852 561,403 496,790 416,313 Dividend and interest on equity 19 60,346 394,105 1,140 1,140 772 Derivative transactions 36 44,463 8,747 44,463 29,586 51,162 Other assets 11 533,272 198,445 340,171 671,317 401,184 Deferred revenue 21 812,843 69,743 817,551 734,573 761,268 Payable from reverse split of fractional shares 389,220 345,953 389,220 389,510 389,953 NONCURRENT ASSETS 53,982,379 51,067,347 53,604,442 54,041,911 53,728,817 Authorization license 95,768 - 95,768 994,977 - Short-term investments pledged as collateral 5 106,239 23,920 106,455 109,708 124,668 Other liabilities 22 602,195 298,476 487,994 364,618 454,898 Trade accounts receivable, net 6 160,478 - 257,086 93,378 84,855 Taxes recoverable 8.1 368,388 549,225 368,388 738,965 1,014,959 NONCURRENT LIABILITIES 12,858,377 6,991,251 12,878,389 12,033,180 9,417,077 Deferred taxes 8.2 - - 210,294 1,027,888 1,427,499 Personnel, social charges and benefits 15 18,698 13,179 18,698 13,224 15,160 Judicial deposits and garnishments 9 4,123,584 3,068,256 4,148,355 3,909,268 3,374,490 Taxes, charges and contributions 17 52,252 30,057 75,074 488,749 433,071 Derivative transactions 36 329,652 21,465 329,652 286,278 225,935 Deferred taxes 8.2 722,634 1,216,651 722,634 1,216,651 788,954 Prepaid expenses 10 24,879 16,720 25,364 31,396 32,138 Loans, financing and lease 18.1 3,215,156 582,422 3,215,156 3,774,461 3,968,513 Other assets 11 127,567 75,587 127,793 92,308 96,049 Debentures 18.2 4,014,686 2,253,690 4,014,686 2,253,690 787,807 Investments 12 11,089,918 21,561,061 86,349 142,881 152,256 Provisions 20 4,042,789 2,457,632 4,062,410 3,453,637 2,838,028 Property, plant and equipment, net 13 18,377,905 10,020,263 18,441,647 17,604,144 17,146,521 Derivative transactions 36 24,807 3,733 24,807 26,545 78,369 Intangible assets, net 14 19,273,769 15,730,850 29,503,059 30,005,697 30,049,447 Deferred revenue 21 252,351 39,022 253,661 303,362 156,266 Liabilities for post-retirement benefit plans 35 370,351 372,368 370,351 392,269 308,893 Other liabilities 22 144,653 22,497 120,912 110,592 42,016 TOTAL EQUITY 42,894,442 44,681,120 42,894,442 44,681,120 43,330,785 EQUITY 42,894,442 44,681,120 42,894,442 44,681,120 43,325,717 Capital 23 37,798,110 37,798,110 37,798,110 37,798,110 37,798,110 Capital reserves 23 2,686,897 2,686,897 2,686,897 2,686,897 2,719,665 Income reserves 23 1,287,496 1,100,000 1,287,496 1,100,000 877,322 Bonus on acquisition of interest from non-controlling shareholders 23 (70,448) (70,448) (70,448) (70,448) (29,929) Other comprehensive income 23 16,849 17,792 16,849 17,792 7,520 Additional dividend proposed 23 1,175,538 3,148,769 1,175,538 3,148,769 1,953,029 Non-controlling interest - 5,068 TOTAL ASSETS 69,615,109 57,582,441 69,541,075 70,251,092 65,488,561 TOTAL LIABILITIES AND EQUITY 69,615,109 57,582,441 69,541,075 70,251,092 65,488,561 4 TELEFÔNICA BRASIL S. A. Income statements Years ended December 31, 2013 and 2012 (In thousands of reais) Company Consolidated Note restated NET OPERATING REVENUE 24 23,189,261 12,883,541 34,721,897 33,919,656 Cost of sales 25 (12,452,247) (7,716,553) (17,542,167) (16,557,444) GROSS PROFIT 10,737,014 5,166,988 17,179,730 17,362,212 OPERATING INCOME (EXPENSES) Selling expenses 26 (6,591,404) (3,094,834) (9,686,170) (8,693,696) General and administrative expenses 27 (1,313,365) (695,824) (2,177,891) (2,145,308) Equity pickup 12 1,913,508 3,995,228 (55,150) 588 Other operating income (expenses), net 28 (430,732) (326,697) (383,395) 687,712 OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) 4,315,021 5,044,861 4,877,124 7,211,508 Financial income 29 1,243,109 534,786 1,748,277 1,281,105 Financial expenses 29 (1,512,178) (677,478) (1,963,037) (1,572,369) INCOME BEFORE TAXES 4,045,952 4,902,169 4,662,364 6,920,244 Income and social contribution taxes 30 (330,007) (448,596) (946,419) (2,468,063) NET INCOME FOR THE YEAR 3,715,945 4,453,573 3,715,945 4,452,181 Attributable to Non-controlling interests - - - (1,392) Controlling interest 3,715,945 4,453,573 3,715,945 4,453,573 Basic and diluted earnings per common share 3.10 3.72 Basic and diluted earnings per preferred share 3.41 4.09 5 TELEFÔNICA BRASIL S. A. Statements of changes in equity Years ended December 31, 2013 and 2012 (In thousands of reais ) Capital reserves Income reserves Capital Premium on acquisition of noncontrolling interests Special goodwill reserve Other Treasury stock Legal reserve Tax incentive reserve Retained earnings Additional dividend proposed Other comprehensive income Company's equity Noncontrolling interests Total equity Balances at December 31, 2011 37,798,110 63,074 2,735,930 877,322 - - 1,953,029 7,520 43,325,717 5,068 43,330,785 Additional dividend proposed for 2011 - (1,953,029) - (1,953,029) - (1,953,029) Unclaimed dividend and interest on equity - 89,692 - - 89,692 - 89,692 Other changes - (3,240) - - (3,240) (23) (3,263) Repurchase of shares - (32,768) - (32,768) - (32,768) Non-controlling interests - (40,519) - (40,519) (3,653) (44,172) Other comprehensive income - (46,056) - 10,272 (35,784) - (35,784) Net income for the year - 4,453,573 - - 4,453,573 (1,392) 4,452,181 Allocation of income: Legal reserve - 222,678 - (222,678) - Interim dividend - (1,122,522) - - (1,122,522) - (1,122,522) Additional dividend proposed - (3,148,769) 3,148,769 - Balances at December 31, 2012 37,798,110 63,074 2,735,930 1,100,000 - - 3,148,769 17,792 44,681,120 - 44,681,120 Additional dividend proposed for 2012 - (3,148,769) - (3,148,769) - (3,148,769) Unclaimed dividend and interest on equity - 116,825 - - 116,825 - 116,825 DIPJ adjustment - Tax incentives - 1,699 (1,699) - Other comprehensive income - 14,264 - (943) 13,321 - 13,321 Net income for the year - 3,715,945 - - 3,715,945 - 3,715,945 Allocation of income: Legal reserve - 185,797 - (185,797) - Interim interest on equity - (1,738,000) - - (1,738,000) - (1,738,000) Interim dividend - (746,000) - - (746,000) - (746,000) Additional dividend proposed - (1,175,538) 1,175,538 - Balances at December 31, 2013 37,798,110 63,074 2,735,930 1,285,797 1,699 - 1,175,538 16,849 42,894,442 - 42,894,442 Outstanding shares (in thousands) 1,123,269 VPA - Net book value of Company's shares 38.19 6 TELEFÔNICA BRASIL S. A. Cash flow statements Years ended December 31, 2013 and 2012 (In thousands of reais ) Company Consolidated Cash generated by operating activities restated Income before taxes 4,045,952 4,902,169 4,662,364 6,920,244 Items not affecting cash Expenses (revenues) not representing changes in cash 4,363,283 8,440,826 6,147,922 Depreciation and amortization 4,135,668 2,634,616 5,643,310 5,491,776 Foreign exchange (gains) losses on loans 70,612 6,815 98,105 (1,254) Monetary (gains) losses 135,624 (12,493) 142,289 51,860 Equity pickup (1,913,508) (3,995,228) 55,150 (588) Losses on write-off/sale of goods (10,747) (122,598) (1,049,014) Provision for impairment - accounts receivable 480,373 267,453 741,274 654,273 Provision (reversal) of trade accounts payable 498,835 (148,914) 579,225 (73,645) Provision (Write-offs and reversals of) provision for impairment - inventories (4,351) (5,901) 791 Pension plans and other post-employment benefits 27,106 9,906 26,986 (3,244) Provisions for tax, labor, civil and regulatory contingencies 493,965 336,677 660,771 514,840 Interest expense 489,145 274,047 596,292 560,885 Provision for (reversal of) divestiture 3,268 (195) 19,437 (7,854) Provisions for customer loyalty program 2,154 - 8,915 14,026 Other 1,004 (5,612) (2,429) (4,930) (Increase) decrease in operating assets: 777,537 Trade accounts receivable (870,569) (131,541) (1,160,903) (1,069,335) Inventories 15,997 11,784 (111,905) 83,122 Taxes recoverable (75,609) 771,854 (399,105) 589,745 Other current assets 325,239 100,937 37,703 116,129 Other noncurrent assets (105,415) 24,503 (39,592) 40,570 Increase (decrease) in operating liabilities: Personnel, social charges and benefits 16,629 (38,658) 20,625 (79,275) Trade accounts payable (522,289) (166,024) (490,538) (614,237) Taxes, charges and contributions 229,493 (87,935) 487,854 134,595 Interest paid (501,335) (221,609) (625,624) (447,712) Income and social contribution taxes paid - (9,483) (868,395) (1,480,205) Other current liabilities (343,670) (226,518) (341,427) (219,415) Other noncurrent liabilities 18,674 (36,785) (35,603) (68,151) Total cash generated by operating activities 6,596,380 4,244,668 9,576,280 10,053,997 Cash generated by (used in) investing activities Future capital contribution in subsidiaries (96,607) - - Additions to PP&E and intangible assets (net of donations) (2,051,106) (5,837,172) (4,546,663) Cash received from sale of PP&E items 40,628 436,386 1,136,633 Cash received from divestitures - 7,551 - 7,551 Redemption of (investments in) investments in guarantee 267,220 - 22,485 - Redemption of (increase in) judicial deposits (101,725) (168,075) (326,577) Dividend and interest on equity received 1,323,026 2,647,353 2,577 8,217 Effect of cash and cash equivalents due to merger/split 3,371,178 - - - Total cash generated by (used in) investing activities 1,041,711 446,094 Cash used in (generated by) financing activities Payment of loans, financing and debentures (858,201) (2,336,023) (1,288,691) Loans and debetures raised 2,211,138 2,000,000 2,229,134 2,815,825 Payment net of derivative agreements 29,956 (9,244) 20,667 (45,413) Payment for reverse split of shares - (289) - Dividend and interest on equity paid (3,493,997) (4,535,519) (3,493,997) Acquisition of non-controlling interest - (44,172) - (44,172) Repurchase of treasury stock - (32,768) - (32,768) Total cash used in (generated by) financing activities Increase (decrease) in cash and cash equivalents 3,232,017 2,252,380 4,243,942 Cash and cash equivalents at beginning of year 3,079,282 826,902 7,133,485 2,889,543 Cash and cash equivalent at end of year 6,311,299 3,079,282 6,543,936 7,133,485 Changes in cash and cash equivalents for the year 3,232,017 2,252,380 4,243,942 7 TELEFÔNICA BRASIL S. A. Statements of comprehensive income Years ended December 31, 2013 and 2012 (In thousands of reais) Company Consolidated restated Net income for the year 3,715,945 4,453,573 3,715,945 4,452,181 Unrealized losses on investments available for sale (5,536) (13,466) (5,536) Taxes 4,578 1,882 4,578 1,882 (8,888) (3,654) (8,888) (3,654) Cumulative translation adjustments - operations in foreign currency 11,525 5,731 11,525 5,731 Other comprehensive income to be reclassified to gains (losses) for subsequent periods 2,637 2,077 2,637 2,077 Actuarial gains (losses) and limitation effect of the assets of surplus plans 18,993 (83,309) 21,612 (69,782) Taxes (6,458) 28,325 (7,348) 23,726 12,535 (54,984) 14,264 (46,056) Gains (losses) - derivative transactions (5,424) - (5,424) 12,416 Taxes 1,844 - 1,844 (4,221) (3,580) - (3,580) 8,195 Interest in comprehensive income of subsidiaries 1,729 17,123 - - Other comprehensive income not to be reclassified to gains (losses) for subsequent periods 10,684 10,684 Comprehensive income for the year, net of taxes 3,729,266 4,417,789 3,729,266 4,416,397 Attributable to: Non-controlling interests - - - (1,392) Controlling interest 3,729,266 4,417,789 3,729,266 4,417,789 8 TELEFÔNICA BRASIL S. A. Statements of value added Years ended December 31, 2013 and 2012 (In thousands of reais ) Company Consolidated restated Revenues 30,969,784 17,204,211 46,970,960 46,210,727 Sales 31,019,867 17,146,952 47,095,810 46,066,465 Other revenues 430,290 324,712 616,424 798,535 Provision for impairment - accounts receivable (267,453) (741,274) (654,273) Inputs acquired from third parties Cost of sales and resales (5,328,483) (10,714,033) (9,956,264) Materials, electric energy, outsourced services and other (2,297,993) (7,433,734) (6,837,558) Loss/recovery of asset values 54,554 67,031 120,004 1,100,021 Gross value added 18,258,997 9,644,766 28,943,197 30,516,926 Retentions Depreciation and amortization (4,135,668) (2,634,616) (5,643,310) (5,491,776) Net value added generated 14,123,329 7,010,150 23,299,887 25,025,150 Value added received in transfer 3,156,617 4,530,014 1,693,127 1,281,692 Equity pickup 1,913,508 3,995,228 (55,150) 588 Financial income 1,243,109 534,786 1,748,277 1,281,104 Total value added to be distributed 17,279,946 11,540,164 24,993,014 26,306,842 Distribution of value added Personnel, social charges and benefits (860,657) (2,334,734) (2,184,470) Direct compensation (1,028,607) (588,540) (1,498,143) (1,467,379) Benefits (439,614) (203,092) (698,907) (589,334) FGTS (104,513) (69,025) (137,684) (127,757) Taxes, charges and contributions (8,649,666) (4,851,019) (14,496,157) (15,929,169) Federal (2,663,044) (1,556,796) (4,849,278) (6,368,854) State (5,924,082) (3,235,821) (9,519,257) (9,462,721) Municipal (62,540) (58,402) (127,622) (97,594) Debt remuneration (2,605,080) (811,014) (3,615,099) (2,982,774) Interest (1,486,003) (633,515) (1,934,369) (1,527,077) Rental (1,119,077) (177,499) (1,680,730) (1,455,697) Equity remuneration (3,715,945) (4,453,573) (3,715,945) (4,452,181) Interest on equity (1,738,000) - (1,738,000) - Dividend (746,000) (1,122,522) (746,000) (1,122,522) Retained profit (1,231,945) (3,331,051) (1,231,945) (3,331,051) Non-controlling interests - - - 1,392 Other (736,521) (563,901) (831,079) (758,248) Provisions for tax, labor, civil and regulatory contingencies (563,901) (831,079) (758,248) 9 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2013 and 2012 (In thousands of reais) 1. OPERATIONS a. Background information Telefônica Brasil S.A. (Company or Telefônica Brasil) is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services in conformity with the concessions, authorizations and permits it has been or shall be granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, nº 1376, in the city of São Paulo, State of São Paulo, Brazil, is a member of Telefonica Group (Group), the telecommunications industry leader in Spain, also being present in several European and Latin American countries. At December 31, 2013 and 2012, Telefónica S.A., holding company of the Group, held a total of73.81% direct and indirect interest in the Company, excluding treasury stock, including 91.76% common shares and 64.60% preferred shares. b. Corporate restructuring In order to streamline the Company’s organizational structure, to rationalize the services provided by its subsidiaries and to concentrate service provision into two operating entities, namely the Company and its wholly-owned subsidiary (Telefônica Data S.A., TData or subsidiary), on March 15, 2012, the Company filed with the Brazilian National Telecommunications Agency (ANATEL) a request for previous approval of corporate restructuring, which became legally feasible due to legislation changes applicable to Fixed Switched Telephone Service (STFC) operators through Law No. 12485. This corporate restructuring process was approved by ANATEL under Act No. 3043, of May 27, 2013, as published in the Federal Official Gazette (DOU) of May 29, 2013, subject to the conditions thereunder. The Board of Directors’ meeting of June 11, 2013 approved the terms and conditions of the corporate restructuring process involving the Company’s wholly-owned subsidiaries and subsidiaries. The corporate restructuring included spin-offs and mergers of subsidiaries and of companies directly or indirectly controlled by the Company, so that the economic activities other than telecommunications services, including the provision of Value Added Services as defined in article 61 of the General Telecommunications Law (LGT) (with such activities being jointly and generally referred to as SVAs), provided by the various wholly-owned subsidiaries/subsidiaries were concentrated in TData and the telecommunication services were consolidated by the Company. All of the spin-offs or split-ups, as the case may be, and the merger of the net assets of the companies involved in the restructuring process took place on the same date and had the same base date (April 30, 2013), as follows: the Company merged (i) the net assets of TData, arising from its spin-off, corresponding to the activities related to the provision of service of Multimedia Communication Service (SCM); (ii) the net assets of Vivo S.A. (Vivo), arising from its split-up, corresponding to the use of Personal Communication Services (SMP), Multimedia Communication Services (SCM) and STFC in local, domestic and international long distance calls in regions I and II of the General Service Concession Plan (PGO); (iii) the net assets of ATelecom S.A. (ATelecom), arising from its split-up, corresponding to the activities related to the provision of Conditional Access Audiovisual Services (SEAC) (through DTH technology) and SCM; and (iv) Telefônica Sistema de Televisão S.A. (TST), which concentrated the activities related to the provision of SEAC and SCM services before its merger into the Company. 10 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2013 and 2012 (In thousands of reais) The organization chart before the corporate restructuring is summarized as follows: Please find below a brief description of spin-offs and mergers of companies involved in the Company’s corporate restructuring process. Merger of Lemontree Participações S.A. (Lemontree), GTR-T Participações e Empreendimentos S.A. (GTR-T), Ajato Telecomunicações Ltda (Ajato), Comercial Cabo TV São Paulo S.A. (CaTV) and TVA Sul Paraná S.A. (TVA) pela TST: Immediately before the merger of TST into the Company, yet on the same date, TST merged its subsidiary Ajato and the Company's wholly-owned subsidiaries Lemontree and GTR-T as well as their related subsidiaries Sul Paraná and CaTV. These entities were valued under the provisions of article 227 of Law No. 6404/76, based on their respective book values as at April 30, 2013, as ratified by the general meeting held by TST. Merger thereof resulted in a R$102,512 increase in TST capital, under the terms of the Merger Protocol of these entities and of TST. After the merger into TST of Lemontree, GTR-T, Ajato, CaTV and Sul Paraná ceased to exist. Except for the Company and TST, aforementioned companies were wholly-owned by T Brasil; therefore, the merger of these companies did not result in any refund to or protection of noncontrolling shareholders of the companies involved. Merger of TST into the Company: TST was valued under the provisions of article 227 of Law No. 6404/76, based on its respective book value as at April 30, 2013. Considering the merger of Lemontree, GTR-T, Ajato, CaTV and Sul Paraná into TST immediately before the merger of TST into the Company, the total amount of TST net assets (corresponding to the sum of net assets of TST and of the companies merged into it) merged by the Company totaled R$226,106. Merger of TData net assets: The net assets of TData related to SCM services were spun off and merged into T Brasil, in order to concentrate in its equity the net assets related to SVAs. The amount of TData net assets merged by the Company was valued under the terms of article 227 of Law No. 6404/76, based on its respective book value at April 30, 2013, as ratified by the Company’s general meeting. TData spun-off net assets totaled R$34,724. 11 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2013 and 2012 (In thousands of reais) Merger of Vivo net assets: Vivo was split up in order to segregate the operation of SMP, SCM and STFC activities in local, domestic and international long distance calls in regions I and II of PGO, with the related net assets being merged by the Company. Value-added services (SVAs) and other non-telecommunication services were merged into TData and Vivo ceased to exist. The amount of Vivo net assets merged by the Company was valued under the terms of article 227 of Law No. 6404/76, based on its respective book value at April 30, 2013, as ratified by the Company’s general meeting. These net assets totaled R$10,228,352. Merger of ATelecom net assets: ATelecom was split up in order to segregate the net assets related to value-added services provided by ATelecom, which were merged into TData. The net assets of ATelecom’s remaining activities were merged into the Company and ATelecom ceased to exist. The amount of ATelecom net assets merged by the Company was valued under the terms of article 227 of Law No. 6404/76, based on its respective book value at April 30, 2013, as ratified by the Company’s general meeting. These net assets totaled R$348,624. The merger of companies and net assets previously described did not result in any capital increase or issue of new Company shares; accordingly, the corporate restructuring did not result in any changes in interests currently held by Company shareholders. There is no question of replacing shares of noncontrolling shareholders of the spun-off companies with shares of the merging company, since the Company was, upon the merger of net assets and/or companies, as the case may be, the sole shareholder of the companies spun off/ merged. Accordingly, an equity valuation report at market price was not prepared for calculating the noncontrolling share replacement ratio as defined in article 264 of Law No. 6404/76 and item VI, paragraph 1, article 2 of CVM Ruling No. 319/99, based on recent understandings expressed by the Brazilian Securities and Exchange Commission (CVM) regarding consultations in connection with similar restructuring processes and based on CVM Rule No. 559, of November 18, 2008. The merger of entities and spun-off amounts previously described did not interrupt the operations and telecommunication services provided to their customers, and such services were entirely succeeded by the Company. Company General Shareholders’ Meeting held on July 1, 2013 approved aforementioned corporate restructuring and the organization chart is now as follows: The restructuring has been accounted for as a reorganization of entities under common control without any substantive change to the equity value of the Company, since all of the entities involved were wholly-owned immediately before and immediately after the restructuring. Accordingly, the restructuring was recorded at the book values of the entities involved. However, as a result of the restructuring, the Company recognized a tax benefit and corresponding deferred tax asset for R$ 319.996, relating to certain tax attributes that were not expected to be realized by certain of the entities prior to the restructuring. 12 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2013 and 2012 (In thousands of reais) c. Operations The Company is primarily engaged in the rendering of land-line telephone and data services in the state of São Paulo, under Fixed Switched Telephone Service Concession Arrangement (STFC) and Multimedia Communication Service (SCM) authorizations, respectively. Also, the Company is authorized to render STFC services in Regions I and II of the General Service Concession Plan (PGO/2008) and other telecommunications services, such as SCM (data communication, including broadband internet), SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services) (especially by means of DTH and cable technologies). Service concessions and authorizations are granted by Brazil's Telecommunications Regulatory Agency (ANATEL), under the terms of Law No. 9472, of July 16, 1997 – General Telecommunications Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986, of July 18, 2000 and No. 12485, of September 12, 2011. Operation of such concessions and authorizations is subject to supplementary regulations and plans issued. c.1) STFC service concession arrangement The Company is the grantee on an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of region III, which comprises the state of São Paulo (except for cities within sector 33), as established in the General Service Concession Plan (PGO/2008). The Company’s current STFC service concession arrangement is effective until December 31, 2025, and may be subject to reviews on December 31, 2015 and December 31, 2020. In accordance with the service concession arrangement, every two years, during the arrangement’s 20-year term, the Company shall pay a fee equivalent to 2% (two percent) of its prior-year STFC revenue, net of applicable taxes and social contributions. c.2) Authorizations and frequencies related to mobile telephone services Frequency authorizations granted by ANATEL for mobile telephone services may be renewed only once, over a 15-year period, through payment, every two years after the first renewal, of fees equivalent to 2% (two percent) of the Company’s prior-year revenue, net of taxes and social contributions, related to the application of the Basic and Alternative Plans of Service. In August 2013, the Company and ANATEL executed the authorization terms for the nonexclusive use of radiofrequency blocks, on a primary basis, as a result of the realignment of the “L” band in sub-bands from 1,975 MHz to 1,980 MHz for the mobile station transmission and from 2,165 MHz to 2,170 MHz for nodal station transmission. These authorizations were issued for the remaining terms established under item 1.9 of Public Notice No. 002/2007/SPV-Anatel, of October 23, 2007, for valuable consideration, associated to the authorization for the rendering of SMP services, amendment No. 01 to authorization No. 078/2012/PVCP/SPV-Anatel of August 14, 2013, published in the Federal Official Gazette of August 16, 2013, effective until April 29, 2023, and may be extended only once, over a 15-year period. Effectiveness of these authorizations is subject to the compliance with the requirements defined in the agreements. 13 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2013 and 2012 (In thousands of reais) The Company paid R$451,121 for the aforementioned authorizations, which were recorded as licenses under intangible assets (Note 14) and will be amortized over the remaining periods of the licenses. Of the lots offered in the sale auctions of national 2.5 GHz bandwidths, linked to the 450 MHz bandwidth, conducted by ANATEL on June 12 and 13, 2012, Vivo (merged into the Company on July 1, 2013) was the winning bidder of lot 3, in accordance with public notice No. 004/2012/PVCP/SPV-Anatel for the sale of 4G broadband. The price offered for lot 3 was R$1,050,000. On October 11, 2012, through Act No. 5907, ANATEL’s Board decided to approve the nonexclusive use of radiofrequency blocks, on a primary basis, in sub-bands 2550 through 2570 MHz / 2670 through 2690 MHz, in connection with the authorizations to operate the Personal Communications Service (SMP) granted to Vivo (merged into the Company on July 1, 2013), as well as of other radiofrequencies in the 2.5 GHz band by the respective winning bidders of the lots mentioned in the bid. The authorization terms of the above-mentioned radiofrequency bands were executed on October 16, 2012 and published in the Federal Official Gazette (DOU) on October 18, 2012. Accordingly, upon the actual awarding of such lot, Vivo (merged into the Company on July 1, 2013) increased its service provision capacity powered by 4G technology nationwide and has since then operated in the 2.5GHz bandwidth, with 20+20 MHz band. In addition to the 2.5GHz bandwidth, the acquired lot includes a 450 MHz bandwidth for rural areas in the Brazilian states of Alagoas, Ceará, Minas Gerais, Paraíba, Pernambuco, Piauí, Rio Grande do Norte, São Paulo and Sergipe. In the fourth quarter of 2012, the total amount of R$1,050,000 was adjusted in accordance with the remaining life of licenses and recorded as licenses in intangible assets (Note 14). The Company operates SMP services, in accordance with the authorizations given as follows: 14 Telefônica Brasil S. A. NOTES TO FINANCIAL STATEMENTS Years ended December 31, 2013 and 2012 (In thousands of reais) Operation Area License Expiration 450 MHz 800 MHz (1) 900 MHz 1800 MHz 1900 MHz (2) 2100 MHz (3) 2.5 GHz Region 1 Rio de Janeiro - Bandwidth A – 11/29/20 Extension 1 - 04/30/23 Extensions 9 and 10 - 04/30/23 Bandwidth L - 04/30/23 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Espírito Santo - Bandwidth A - 11/30/23 Extension 1 - 04/30/23 Extensions 9 and 10 - 04/30/23 Bandwidth L - 04/30/23 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Amazonas, Roraima, Amapá, Pará and Maranhão - Bandwidth B - 11/29/28 Extension 2 - 04/30/23 Extensions 7, 9 and 10 - 04/30/23 - Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Minas Gerais (except Triângulo Mineiro ) 10/18/27 Bandwidth A - 04/29/23 Extension 2 - 04/30/23 Extensions 11 to 14 - 04/30/23 Bandwidth L - 04/30/23 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Minas Gerais ( Triângulo Mineiro ) 10/18/27 - Bandwidth E -04/28/20 Bandwidth E - 04/28/20 Bandwidth L - 04/30/23 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Bahia - Bandwidth A - 06/29/23 Extension 1 - 04/30/23 Extensions 9 and 10 - 04/30/23 Bandwidth L - 04/30/23 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Sergipe 10/18/27 Bandwidth A - 12/15/23 Extension 1 - 04/30/23 Extensions 9 and 10 - 04/30/23 Bandwidth L - 04/30/23 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Alagoas, Ceará, Paraíba, Pernambuco, Piauí and Rio Grande do Norte 10/18/27 - - Bandwidth E - 04/30/23 Extensions 9 and 10 - 04/30/23 Bandwidth L -12/07/22 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Region 2 Paraná (except for Sector 20) and Santa Catarina - Bandwidth B - 04/08/28 Extension 1 - 04/30/23 Bandwidth M - 04/30/23 Bandwidth L - 04/30/23 Bandwidth J - 04/30/23 Bandwidth X - 10/18/27 Paraná Sector 20 - Londrina and Tamarana (5) - Bandwidth B - 04/08/28 - Bandwidth M - 04/30/23
